Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J., at plea; Posner, J., at sentence), rendered July 20, 1993, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived either by his plea of guilty (see, People v O’Brien, 56 NY2d 1009; People v Penna, 203 AD2d 392; People v Morales, 199 AD2d 284; People v Baldwin, 162 AD2d 603; People v Gooden, 151 AD2d 773), or by his voluntary and knowing written waiver as a condition of that plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Accordingly, the judgment of conviction is affirmed. Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.